ALLREAD, J.
Epitomized Case
Defendant Nims was the holder of a duly executed 99-year lease of Columbus property and the Kibler Co., a defendant, held a duly recorded prior 10-year defectively executed lease of part of the same premises of which Nims had actual notice at the time he negotiated for and obtained his lease. There was a recital in the 99-year lease, referring to the Kibler lease. The Appellate Court held:
1. The affirmation and recognition of the defective lease of the Kibler Co. by the lessee in the 99-year lease had the effect of validating it and estopping both parties from denying its validity.
2. The lessor was under a moral obligation to protect the Kibler lease in any subsequent conveyance, and this obligation to protect and make good the lease is recognized as such in a court of equity- This they attempted to do by inserting a validating recital in the 99-year lease, and a court of chancery should recognize the validity of the prior defective lease and afford as full relief against the 99-year lease as it would originally have exercised against the lessors.
Decree in favor of the Kibler Company.